Slip. Op. 00-87

           UNITED STATES COURT OF INTERNATIONAL TRADE

               BEFORE: RICHARD W. GOLDBERG, JUDGE



ASOCIACION DE PRODUCTORES DE
SALMON Y TRUCHA DE CHILE AG,

          Plaintiff,

               v.
                                           Court No. 98-09-02759
UNITED STATES INTERNATIONAL
TRADE COMMISSION,

          Defendant,

COALITION FOR FAIR ATLANTIC
SALMON TRADE,

          Defendant-Intervenor.




     Arnold & Porter, (Michael T. Shor and Kevin T. Traskos) for
plaintiff Asociacion de Productores de Salmon y Trucha de Chile
AG.

     Lyn M. Schlitt, General Counsel, Office of the General
Counsel, U.S. International Trade Commission; James A. Toupin,
Deputy General Counsel, Office of the General Counsel, U.S.
International Trade Commission; Tina Potuto, Attorney, Office of
the General Counsel, U.S. International Trade Commission, for
defendant.

     Collier, Shannon, Rill & Scott, PLLC, (Michael J. Coursey,
Kathleen W. Cannon, and John M. Herrman) for defendant-intervenor
Coalition for Fair Atlantic Salmon Trade.


                               ORDER

     In the original remand order the Court instructed the United

States International Trade Commission (“Commission”) to “verify
the accuracy of its foreign production, shipments and capacity

data” and to “take any action necessary after reexamining the

foreign production, shipments and capacity data."   See Asociacion

de Productores de Salmon y Trucha de Chile AG v. United States

International Trade Commission et al., Court No. 98-09-02759,

Slip Op. 99-58 (July 2, 1999) (“Remand Order”).

     The Court finds that the Commission did not follow the

Court's guidelines contained in the Remand Order.   Specifically,

upon remand the Commission has neither verified the accuracy of

the 1998 production data for the consolidated subject producers

nor, according to Chairman Bragg’s own explanation, adjusted the

1998 production data for the consolidated subject producers.     See

Fresh Atlantic Salmon From Chile (Views on Remand), Investigation

No. 731-TA-768 (Remand), USITC Pub. 3244 (Oct. 1999) at 19

n.76("Views on Remand").

     The Court orders the Commission to either (1) adjust the

1998 production data for the consolidated subject producers or

(2) justify the determination that the 1998 production data is,

as is, the best information available to it.   Thus, it is hereby


     ORDERED that the Commission’s determination, Views on
Remand, is remanded in conformance with this order;

     ORDERED that Commission shall, within thirty (30) days of
the date of this Order, issue a remand determination.

     ORDERED that the parties may, within ten (10) days of the
date on which the Commission issues its remand determination,
submit memoranda addressing the Commission’s remand
determination, not to exceed five (5) pages in length; and it is
further
     ORDERED that the Commission may, within ten (10) days of the
date on which memoranda addressing the Commission's remand
determination are filed, submit a response memorandum, not to
exceed five (5) pages in length.


                                        _____________________

                                        Richard W. Goldberg
                                             JUDGE

Dated:    July 27, 2000
          New York, New York